Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed in the after final amendment on 01/22/21 (entered), Claims 1, 5-13, 17-18 & 20-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a reamer shaft extension assembly, comprising at least two reamer shaft extensions, wherein each reamer shaft extension comprises a male dovetail at a first end and a female dovetail at a second end, wherein each male dovetail comprises a rounded end extending from a flange, wherein each female dovetail defines a rounded recess extending from a channel, wherein each female dovetail comprises at least one insert extending into the channel, and wherein, when the male dovetail of one of the at least two reamer shaft extensions is inserted into the female dovetail of another adjacent of the at least two reamer shaft extensions, the at least one insert is configured to compress against the flange to hold the flange within the channel and the reamer shaft extension assembly has a substantially 
The closest prior art of record appears to be: Zilberman et al. (US PG Pub No. 2019/0069908).
Zilberman et al. discloses a flexible bone tool comprising a shaft having an elongated portion and a flexible portion made up of a plurality of modular segments, wherein the segments are connected to one another and secured therebetween via an insert, but Zilberman et al. fails to disclose the plurality of modular segments comprising a male dovetail at a first end and a female dovetail at a second end. Furthermore, modifying Zilberman et al. to have dovetail connections would destroy the invention since the segments are structured with a specific funnel shape in order to provide flexibility along the flexible portion of the shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax 

/JESSICA WEISS/Primary Examiner, Art Unit 3775